In an action for separation, defendant appeals from an order of the Supreme Court, Westchester County, dated October 8, 1969, which inter alia directed him to pay plaintiff $275 per week for her support and the support of the parties’ child and $2,500 as and for plaintiff’s counsel fee. Order modified, on the law and the facts, by reducing the amount directed to be paid for support from $275 per week to $175 per week. As so modified, order affirmed, without costs. In our opinion, based on the conflicting affidavits contained in the present record, an award of $175 per week is proper pending trial of this action. The amount of permanent alimony and additional counsel fee allowances, if any, should be determined by the trial court upon the proof adduced at the trial (El Khouri v. El Khouri, 22 A D 2d 687). Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.